16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff-Appellant,v.B.R. COOPER, Defendant-Appellee.Cornelius Tucker, Jr., Plaintiff-Appellant,v.Custodian Cooper;  Lieutenant Carter;  Officer Gay;  RandyLee;  Pursey Smith, Officer, Defendants Appellees.Cornelius Tucker, Jr., Plaintiff Appellant,v.Randall Lee, J.C. Wilson;  Custodian Kidd;  Sergeant Boone;Mr. Moore;  Ricky Robinson;  Nurse Emory;  F.B.Freeman;  Alton Anderson;  Lynn C.Phillips;  Clerk Cotton,Defendants Appellees.Cornelius Tucker, Jr., Plaintiff-Appellant,v.Fred Scott;  Mr. Emory;  Sergeant Boone;  Custodian Primus,Defendants-Appellees.Cornelius Tucker, Jr., Plaintiff-Appellant,v.Ricky Robinson, Defendant Appellee.Cornelius Tucker, Jr., Plaintiff Appellant,v.Hayes Neathery;  Penny White;  Randall Lee;  Lynn Phillips;Rickie Robinson, Defendants Appellees.
Nos. 93-6943, 93-6996, 93-6944, 93-6997, 93-6945, 93-7025.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 8, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh, James C. Fox, Chief District Judge;  Terrence W. Boyle, District Judge;  Malcolm J. Howard, District Judge.
Cornelius Tucker, Jr., appellant pro se.
Sylvia Hargett Thibaut, Asst. Atty. Gen., James Peeler Smith, Asst. Atty. Gen., Raleigh, NC for appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant noted these appeals from the dismissal of his complaints before the court disposed of his then-pending, timely served motions to alter or amend the judgments.  Under Fed.  R.App. P. 4(a)(4), a notice of appeal filed before disposition of a timely Fed.R.Civ.P. 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  This Court construes a motion served within ten days of entry of judgment which calls into question the correctness of that judgment as a Rule 59 motion, however the motion may be formally styled.   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  Under Dove and Fed.  R.App. P. 4(a)(4), Appellant's post-judgment motions invalidated the notices of appeal and require dismissal of these appeals for lack of jurisdiction.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


2
Accordingly, we dismiss the appeals as premature.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED